Citation Nr: 1434015	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-41 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an initial compensable disability rating for chondromalacia patella of the left knee with chronic pain, prior to June 2, 2010; a rating in excess of 10 percent June 2, 2010, and a rating in excess of 10 percent from August 1, 2011.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1979 to July 1985 and from November 1985 to November 1999.

These matters come before the Board of Veterans' Appeals (the Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for chondromalacia patella of the left knee and assigned a noncompensable rating.  The Veteran appealed the initial rating evaluation.

In December 2011, the Board resolved appeals with regard to proper evaluation of a number of additional service-connected disabilities; these decisions are final, and no further question remains before the Board with respect to them.  The Board additionally remanded the claim regarding initial evaluation of the left knee for additional development.  During the pendency of the remand, a July 2012 rating decision granted a 10 percent evaluation from June, 2, 2010; assigned a temporary total disability rating from June 9, 2011; and awarded an evaluation of 10 percent from August 1, 2011.  As the 100 percent evaluation assigned for the period of June 9, 2011, to August 1, 2011, represents the maximum possible rating, the appeal is considered satisfied for that period and that stage of evaluation is no longer on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been recharacterized to reflect the stages remaining before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The Veteran testified at a May 2011 hearing held before the undersigned at the RO.  A transcript of that proceeding has been associated with the claims file.

As was noted in the December 2011 Board remand, the Veteran raised claims of entitlement to service connection for a painful scar resulting from left thumb surgery, nerve damage of the left hand, and a finding of total disability based on individual unemployability due to service-connected disabilities (TDIU).  The Agency of Original Jurisdiction (AOJ) had not, and still has not, taken any action on those claims, and therefore the Board does not have any jurisdiction over them.  They are again referred to the AOJ for appropriate action.  

The Board notes that while a TDIU claim is part and parcel of all claims for increased evaluation, Rice v. Shinseki, 22 Vet. App. 447 (2009), here the Veteran's allegation involves the impact of multiple disabilities, and not merely the left knee, and hence referral, instead of remand, is appropriate to permit the Veteran the greatest opportunity to present and develop the claim.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The record indicates that there are private treatment records outstanding.  According to postoperative private treatment records of Dr. CW, dated in June 2011, the Veteran was receiving physical therapy for his left knee disability.  However, records documenting this treatment are not in the claims file.  As these records pertain to the Veteran's claim, particularly for the period since August 1, 2011, they should be obtained and made part of the record.  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the physical therapist and any other private provider who has afforded him care for the left knee disability.  Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Associate with the claims file complete VA treatment records from the medical center in Dallas, Texas, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of February 2012 to the present.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



